DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/11/2021. Claims 1-8, 14-21, 27 were pending. Claims 1-8, 27 were withdrawn. Claims 9-13, 22-26 were cancelled.  Claim 14 was amended. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,460,949 B2 in view of Wi (Us 2010/0193132 A1). 
It is noted that the first mode of claim 14 of the current application is similar to the second mode of claim 2 in US Patent No. 10,460,946 B2. Further, it is noted that the second 
The following table will match claims in 16/092,683 vs. US Patent 10,460,949 B2 

16/092,683 Claims 			US 10,460,949 B2 Claims
		14					1 and 2
		15					3
		16					4
		17					5
		18					6
		19					7
		20					8
		21					9

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0031214 A1) in view of Wi et al. (US 2010/0193132 A1).
Regarding to claim 14, Kim discloses a substrate processing device performing a predetermined process on a plurality of target substrates under a vacuum atmosphere, comprising:
a plurality of processing parts (202 and 203), each of which performs a substrate process on each of the plurality of target substrate (paragraph 0019, Fig 2);

a common exhaust mechanism (220) exhausting the processing gases inside the plurality of the processing parts in a collective manner;
a controller (600) controlling the gas supply mechanism and the common exhaust mechanism to execute the substrate process on the plurality of target substrate (paragraph 0035-0040, Fig 1-2).
Regarding the intended use of the apparatus wherein “a controller controlling” the same, Examiner notes that Kim et al. teach that the controller controls the gas supply mechanism, the common exhaust mechanism and is also capable of individually and separately controlling the pressure in each of the processing parts. Thus, it is considered capable of executing the claimed intended use. It is noted that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault. 164 USPQ 666, 667 (Bd. App. 1969).
Regarding to claim 14, Kim fails to disclose wherein a plurality of processing spaces, which is sealed by cylindrical inner walls, is formed in each of the plurality of processing parts.  
Claims 15-21 include no additional structural subject matter of the claimed apparatus, only additional intended use generically attributed to the control part which is considered capable of performing the same. Thus, it is again noted that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault. 164 USPQ 666, 667 (Bd. App. 1969).

Response to Arguments
However, Kim merely discloses that a shared interior wall 206 is installed between the tandem vacuum processing chambers 202 and 203. In the tandem vacuum processing chambers 202 and 203 disclosed in Kim, the shared interior wall 206 is not formed throughout an entire length along a longitudinal chamber axis 201 between a lid 215 and a chamber bottom 212. Instead, the shared interior wall 206 is formed throughout a half of the entire length at an upper side between the lid 215 and the chamber bottom 212. The common vacuum pump port 230 is shared at a lower side of the shared interior wall 206. That is, the tandem vacuum processing chambers 202 and 203 are configured to communicate with each other through the common vacuum pump port 230. Further, the interior wall 206 is formed neither in a cylindrical shape nor in each of the tandem vacuum processing chambers 202 and 203 so as to seal each of processing spaces within the tandem vacuum processing chambers 202 and 203. Accordingly, Kim fails to disclose or suggest the feature "a plurality of process spaces, which is sealed by cylindrical inner walls, is formed in each of the plurality of processing parts" recited in amended Claim 14.”  The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102 as being anticipated by Kim.  However, upon further consideration, a new ground of rejections under 35 U.S.C 103 was set forth as discussed above.  Specifically, the new cited prior arts Wi teaches a plurality of processing spaces (spaces A and B), which is sealed by cylindrical inner wall is formed in each of the plurality of processing parts (See paragraph 0106-0146; Fig 4- Fig 8, abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10,460,949 B2 in view of Wi by having a 
Regarding to the previous non-statutory double rejection, the applicants stated “Applicant submits that Takahashi is silent on "a plurality of process spaces, which is sealed by cylindrical inner walls, is formed in each of the plurality of processing parts" recited in amended Claim 14. Therefore, the claims issued in Takahashi are clearly distinct from amended Claim 14 reciting the feature "a plurality of process spaces, which is sealed by cylindrical inner walls, is formed in each of the plurality of processing parts" as well as its dependent Claims 15-21.”  The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdrawn the previous ground of nonstatutory double patenting rejection as being unpatentable over claims 1-9 of US Patent No. 10,460,949 B2 (Takahashi et al) .  However, upon further consideration, a new ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,460,949 B2 in view of Wi (Us 2010/0193132 A1) was set forth as discussed above.  

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713